Case 2:21-mj-00527-DJA
          Case 2:21-mj-00527-DJA
                       *SEALED* Document
                                 Document 12 *SEALED*
                                              Filed 08/26/21
                                                          FiledPage
                                                                08/25/21
                                                                    1 of 3Page 1 of 3




                         SEALED




                                             Office of the United States Attorney
                                             District of Nevada
                                             501 Las Vegas Boulevard South,
                                             Suite 1100
                                             Las Vegas, Nevada 89101
                                             (702) 388-6336
     Case 2:21-mj-00527-DJA
               Case 2:21-mj-00527-DJA
                            *SEALED* Document
                                      Document 12 *SEALED*
                                                   Filed 08/26/21
                                                               FiledPage
                                                                     08/25/21
                                                                         2 of 3Page 2 of 3




 1    CHRISTOPHER CHIOU
      Acting United States Attorney
 2    District of Nevada
      Nevada Bar Number 14853
 3    ALLISON REESE
      Assistant United States Attorney
 4    Nevada Bar Number 13977
      501 Las Vegas Boulevard South, Suite 1100
 5    Las Vegas, Nevada 89101
      (702) 388-6336 / Fax: (702) 388-5087
 6    Allison.Reese@usdoj.gov
      Representing the United States of America
 7
                                   UNITED STATES DISTRICT COURT
 8                                      DISTRICT OF NEVADA

 9    IN THE MATTER OF THE SEARCH OF:
                                                       Case No. 2:21-mj-527-DJA
10    THE PREMISES LOCATED AT
      1732 SOUTH LUCKY STREET                          GOVERNMENT’S MOTION TO UNSEAL
11    CITY OF LAS VEGAS, NV 89104                      CASE
      COUNTY OF CLARK,
12    STATE OF NEVADA

13           The United States of America, by and through its attorneys, CHRISTOPHER CHIOU,

14    Acting United States Attorney, and Allison Reese, Assistant United States Attorney, and respectfully

15    moves this Court for an Order to UNSEAL the instant case.

16    DATED: August 24, 2021.

17                                              Respectfully,

18                                              CHRISTOPHER CHIOU
                                                Acting United States Attorney
19

20
                                                ALLISON REESE
21                                              Assistant United States Attorney

22

23

24
     Case 2:21-mj-00527-DJA
               Case 2:21-mj-00527-DJA
                            *SEALED* Document
                                      Document 12 *SEALED*
                                                   Filed 08/26/21
                                                               FiledPage
                                                                     08/25/21
                                                                         3 of 3Page 3 of 3




 1                              UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
 2
      IN THE MATTER OF THE SEARCH OF:
 3
                                                Case No. 2:21-mj-527-DJA
      THE PREMISES LOCATED AT
 4
      1732 SOUTH LUCKY STREET                   ORDER TO UNSEAL CASE
      CITY OF LAS VEGAS, NV 89104
 5
      COUNTY OF CLARK,
      STATE OF NEVADA
 6

 7           Based on the Motion of the Government, and good cause appearing therefore,

 8    IT IS HEREBY ORDERED that the instant case is unsealed.

 9           DATED this 26th
                        ____ day of August, 2021.

10

11                                                  _______________________________________
                                                    HON. DANIEL J. ALBREGTS
12                                                  United States Magistrate Judge

13

14

15

16

17

18

19

20

21

22

23

24
                                               2
